Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 27, 2021

                                    No. 04-21-00307-CV

April Marie FULLER, Billy Don Huston, Cindy Huston, James Record, Mark Alan Record, and
                                Robert Dales Moores,
                                      Appellants

                                              v.

 MALTSBERGER/STOREY RANCH, LLC, Maltsberger/Storey Ranch Lands, LLC, Storey
                Minerals, Ltd., and Rene R. Barrientos, Ltd.,
                                  Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                           Trial Court No. 20-06-00106-CVL-C
                       The Honorable Russell Wilson, Judge Presiding

                                       ORDER

       Appellants’ second motion for extension of time to file their brief is GRANTED IN
PART. It is ORDERED that appellants’ brief is due on or before October 25, 2021. No further
extensions will be granted absent extenuating circumstances.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court